OFFICE   OF   THE   AnOIiNEY     GENERAL   OF   TEXAS

                                 AUSTIN




Honorable Homer Garrison, Jr.
Director, Department of Public Safety
Austin, Texas
Dear Sir:



                                                    sport -ion
                                                       "\)
          We are in receipt                       Of August 31, 1939,
wherein you request our opin                      er or not the grant-
ing of passes or fra                               y transportation
agency to members of                               1 would be a viola-
tion of the anti-pass                           propriationbill passe&
by the 46th Legislat                             ou have reference to
the anti-passprov                                7, 46th Legislature.
                                           nion No. O-445 of this
                                           General.James P.Hart
                                              tatlon Division of
                                               the opinion Is
                                    es provisions of Senate Bill
                                     force and effect, due to
                                      of the bill to give reason-
                         tains provisions relating to the eubJect
                          ee passes to State employees. Such anti-
                          Id the same cannot be violated.
                       ion be misleading,however, we feel
                       o you Article 4005, Revised Civil Sta-
                   generally the granting of free passes an8
franking privileges by steam or eleotrlc railway companies,
street railway companies, interurban railway companies,other
chartered transportationcompanies, express oompanles, sleeping
oar companies,telegram companies, telephone companies and other
persons or aseoclatlonsof persona operating the Bame to any
person, firm or associationof persons except a8 thereafter
provided In the same title. Article 4006, Revised Civil Statutes,
sets forth a long list of persons to whom free passes may be granted.
                                                                 745

Hon. Homer Garrison, Jr.   #2




A large number of these are public officer8 and a8 to moat of
them no specific requirementis made that they shall be engaged
in the discharge of official duties at the time of making u88
of the free pa88 or franking privilege. A8 to others, however,
there are restrictions. Among the exaeptlonelisted under said
Article 4006 are the following:
         *       United States Marshals and no more than two
    of the'dip;tleeof each such marshal; State rangers; the
    AdJutant General and A8eietant Adjutant General of this
    State; member8 of the State militia in uniform and when
    called into the service of the State; sheriffs and no more
    than two of their deputies; constables and no more than
    two of their deputiee;chiM?sofpolice or city marshals,
    whether elected or appointed; members of the Livestock
    Sanitary Commieeionof Texas and their inepectorsnot
    to exceed twenty-fivein number for any one year; and any
    other.bonafide peace officer when hi8 duty Is tomexecute
    criminal process; bona fide policemen or firemen in the
    eervioe of any city or town in Texas when such policemen or
    firemen are in the discharge of their public duty, but
    thle provision shall.not be conetrued 80 as to apply to
    persona holding comml8eloneas special policemen or firemen."
          Members of the Texas Highway Patrol are not epeclfically
named amongst the exceptionsprovided in Article 4006. A highway
patrolman being a peace officer, however, we think he could properly
receive a pace and make uee of the same while engaged in the execu-
tion of criminal process.
                                         .Yourevery   truly

                                    ATTORNEY GENERAL OF TEXAS


GRL:N                               By (Signed:GLENN R. LEWIS
                                               Glenn R. Lewis
                                                    Aee%etant

                                                Approved
                                           Opinion Committee
                                           BY WC
                                                 Chairman